Case: 1:17-cv-05098 Document #: 55 Filed: 10/18/18 Page 1 of 17 Page|D #:592

UNITE]) STATES DISTRICT COURT
NORTHERN DIS’I`RIC'I` OF ILLINOIS

EASTERN BIVISION
LUCINDA BURROUGHS, )
)
Plaintiff, )
) No. 17 C 5098

v. )

) Chief .Iudge Rubén Castiilo
COOK COUNTY CLERK and )
COUN'I`Y OF COOK, )
, )
Defendants. )

MEM(}RANDUM OPINION & ORI}ER

Lucinda Burroughs (“Plaintiff”) brings this action against her employer, Cool< County,
Iliinois, and the Cook County Cierl< (collectively “Dei`endants”) alleging violations of the
Americans With Disabilities Act (“ADA"), 42 U.S.C. § 12101 et seq. , and Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et Seq. (R. i, Compl.) Presentiy before the Court is
Defendants’ motion for summary judgment (R. 3 8, Mot.) For the reasons stated helovv, the
motion is denied

FACTSl

The following facts are disputed unless otherwise stated. Plaintiff is an employee of the
Cool< County Clerk’s Oftice (“the Clerk’s Ofiice”). (R. 45, Pl.’s Resp. to Facts 11 1.) The Clerk’s
Ofiice is a government entity charged With various duties including administering elections and
maintaining birth, marriage, and death certificates (Id. 11 2.) Cook County (°‘the County”) is a

county government under the lilinois Constitution. (Id. 11 3.) At all relevant times, Plaintifi" was

 

l In responding to Defendants’ proposed facts, Plaintiff did not comply with Northern District of Illinois
Local Rule 56.1(b)(3)(A), which requires that each response contain a “coneise summary of the paragraph
to which it is directed.” (See R. 45, Pl.’s Resp. to Facts.) This has created additional work for the Couit,
but in the interest ofjustice, the Court has declined to strike this document In the future, Plaintiff must
ensure that she complies with ali applicable Local Rules.

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 2 of 17 Page|D #:593

employed as a clerk within the Clerk’s Office and she remains employed in that position. (Id.

1 5.) Tawanna Gill is the Cook County Clerk’s Human Resourees (“HR”) Director. (Id. 1 6.)
Connie Meyers is the Cool< County Clerk’s Director of the Bureau of Vital Statistics. (Id. 1 7.)
Carolyn Harris was Plaintiff’s immediate supervisor during part of 2016 while Plaintiff worked
in the Clerk’s Office in l\/larl<;harn, lllinois. (Id. 1 8.)

Plaintiff suffered a series of strokes prior to 2014 which have caused her certain medical
complications, including difficulty with walking and balancing, and the need to use the bathroom
more frequently (R. 52, Defs.’ Resp. to Facts 1 l.) Prior to 2016, Plaintiff submitted
documentation to Gill related to her medical complications (R. 46-1, Pl.’s Aff. 1 l.)

On July 6, 2016, an incident occurred in the Clei'k’s Oflice between Plaintiff and Harris.
(R. 52, Defs.’ Resp. to Facts 11 3~6.) Plaintiff claims that she was on her way to the bathroom
shortly before lunchtime when Harris told her she had to “clocl< out” before using the bathroom.
(Ia’. 1 3 .) Plaintiff told Harris that she had an urgent need to use the bathroom, but Harris still
insisted that she go “clock out”; Plaintiff complied, but as a result of the delay, Plaintiff claims to
have urinated on herself (Id. 11 4-6.) Plaintiff attests that other clerks did not have to “clock out”
before using the bathroom and that she personally saw other employees corning and going from
the office in Harris’s presence without clocl<ing out. (R. 46-1, Pl.’s Aff. 1 8.) Defendants dispute
various aspects of Plaintifl’s account, including who caused the delay in Plaintiff using the
bathroom and whether Plaintiff actually urinated on herself. (R. 52, Defs.’ Resp. to Facts 11 3-6.)
There is no dispute, however, that after this incident, Plaintiff complained to the director of her

department Brensld Coleman, and was given permission to take leave for the rest of the day. (Id.

ll 6-)

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 3 of 17 Page|D #:594

ln a July 7, 2016, email, Plaintiff complained to Gill about the incident and accused
Harris of acting inappropriately in refusing to let her go to the bathroom (R. 45, Pl.’s Resp. to
Facts 11 8-9.) Gill investigated the ineident, but in conducting her investigation, she did not
speak to a janitor and other witnesses who Plaintiff claims could have corroborated her account
that she had urinated on herself (R. 52, Defs.’ Resp. to Facts 11 9-10.) Gill also had a mistaken
understanding of where the time clock was located in the office. (Id. 1 ll.) Gill felt that it was a
“serious matter” for Harris to keep Plaintiff from going to the bathroom, but she did not
reprimand Harris over the incident (Id. 11 12-13.) Gill wrote Plaintiff a response to her email,
dated .luly 18, 2016, advising her that she had concluded that l-larris did not act inappropriately
during this incident (Id. 1 14; R. 40-9, Gill Letter.) Gill asked Plaintiff to provide her with any
medical documentation she had relating to her “potential medical condition.” (R. 52, Defs. ’
Resp. to Facts 1 14.)

ln response, Plaintiff submitted a note from her doctor, dated August 17, 2016, stating
that Plaintiff “[m]ay resume restricted worl<” as long as she was given a “consistent schedule 9-
5.”’ (R. 40~13, Aug. 2016 Medical Note.) The note stated that Plaintiff had a “condition called
syncope”2 and was going to be “evaluated further by neurology and cardiology to determine next
steps.” (Id.)

On August 22, 2016, Plaintiff had a conversation with one of her coworl<ers, Lenell
Brandon. (R. 52, Defs.’ Resp. to Facts 1 15.) Plaintifl` claims that Brandon told her “HR” wanted
her to “drop” her complaint about the bathroom incident or they would “dig up some dirt” on her
and have her fired (Id.) Defendants dispute that Brandon ever made this statement (Id.) Plaintiff

also claims that Brandon told her that Gill wanted to see her, but Defendants dispute that

 

2 “Syncope” is “l<nown more commonly as fainting.” Perales v. Cly. ofLaSalle, No. 15 C 10110, 2017
WL 3434229, at *2 (N.D. lll. Aug, 10, 2017).

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 4 of 17 Page|D #:595

Brandon made this statement too. (Id.) The parties are in agreement that after the conversation
with Brandon, Plaintiff went upstairs to Gill’s office. (Id. 11 15-16.)

When Plaintiff arrived at Gill’s office, Gill told Plaintiff that she had not asked to see her.
(Id. 1 16,) PlaintiffJ s account is that Gill then “began to hoiler, scream, and curse” at her for over
an hour, “asking her why she had filed a lawsuit or why she complained to another agency.” (Id.)
Defendants deny that Gill ever yelled or cursed at Plaintiff, and instead claim that once Plaintiff
mentioned having filed a complaint with_the County’s human rights department about the
bathroom incident Gill told Plaintiff that “the conversation must cease” because there was an
“open case.” (Id.) Defendants claim that Plaintiff then began acting strangely by mumbling,
hitting herself in the head, and stating that HR was “trying to drive [her] crazy.” (Id.) in the
midst of this outburst, Plaintiff allegedly told Gill, “l feel like walking in hunt of a bus.” (Id.)
Plaintiff denies hitting herself in the head or making any statement about wanting to walk in
front of a bus, but she admits that she began to cry during this incident because Gill was yelling
at her. (Id. 11 16-1'7.) Plaintiff claims that Gill told her that she needed to “see a shrink,” but Gill
denies making this statement (Id.; R. 45, Pl.’s Resp. to Facts 1 14. ) The parties agree that as a
result of the conversation, Gill escorted Plaintiff to the County’s Health Services Department
located across the street from the Clerk’s Offlce. (R. 45, Pl.’s Resp. to Facts 1 165 R. 40-11,
Authorization for l\/ledical Evaluation.) Plaintiff was examined that same day by a County
doctor, Dr. J. l\/lankowsl<i, who found her fit to return to work and advised her to follow up with
her own dootor. (R. 45, Pl.’s Resp. to Facts 1 16.)

On September 1, 2016, a meeting was held in the HR department regarding Plaintiff’ s
continued complaints about the July 2016 bathroom incident (R. 52, Defs.’ Resp. to Faets 1 19.)

The meeting was attended by Gill, Plaintiff, Plaintiff’s attorney, a County attorney, and Harris.

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 5 of 17 Page|D #:596

(Id.) Gill made clear at the meeting that “if employees need to use the bathroom, they should be
allowed to do so without interference.” (R. 45, Pl.’s Resp. to Facts 1 ll.)

A few hours after this meeting, Plaintiff was directed by Gill to “clock ou ” and not
retuin to the office until she had obtained a medical release from a County doctor. (R. 52, Defs.’
Resp. to Facts 1 20.) The parties dispute the circumstances of this request Defendants claim that
the request was based on the doctor’s note Plaintiff had submitted on August 18, 2016, which
Gill did not receive until September l, the day of the meeting (Id.) Defendants claim that Gill
was concerned that the note was ambiguous as to whether Plaintiff could work without
restrictions (Id.) Conversely, Plaintiff attests that she personally handed the doctor’s note to Gill
on August 18, 2016, and claims she had been working without incident since that date. (Id.)
Plaintiff claims that she was not given any reason by Gill on September 1 why she had to return
to see the County doctor. (Id.)

On September 2, 2016, Plaintiff was seen by Dr. Mankowski for “syncope-fainting,” and
it was noted that she would follow up with a neurologist or cardiologist (Id. 1120-21.) The
parties dispute whether Dr. l\/lankowski cleared Plaintiff to return to work. (Icl) Plaintiff claims
the doctor initially released her to return to work, but then a nurse came in and told the doctor
that Gill wanted to speak with him; he then left the room for a brief period, came back, and told
Plaintiff she had to follow up with her own doctor before she returned to work. (Id. 1 21 .)
Defendants dispute that Gill spoke with the doctor or that the doctor did not release Plaintiff to
return to work. (Id.) The release form signed by Dr. Mankowski is dated September 8, 2016,

several days after he saw Plaintiff. (R. 40-14, September 8, 2016, Medical Form.) lt states that

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 6 of 17 Page|D #:597

Plaintiff could “return to work”3 with the notation that she should be given a “consistent
schedule 9-5.” (Id.) The form also noted that Plaintiff was to be reevaluated in November 2016.
(Id-)

Plaintiff was paid her regular salary for September 1 and September 2, and did not use
any vacation, sick, or personal time for those dates. (R. 45, Pl.’s Resp. to Facts 1 21 .) September
3 and 4 were a Saturday and Sunday, and September 5 was Labor Day. (Id. 1 22.) Plaintiff took a
paid vacation day on September 6, which she had requested the year prior. (Id. 11 23~24.)
Plaintiff requested and took a paid sick day on September 7. (Id. 125.) On September 8, 2016,
Plaintiff returned to work and provided a medical note from her doctor which released her to
return to work provided that she was given a “consistent schedule 9 to 5.” (R. 52, Defs.’ Resp. to
Facts 1 25A; R. 40-3, Pl.’s Dep. Tr., EX. 5.)

Sometime in October 2016, Plaintiff was told by Gill that she could no longer work
overtime on Saturdays or Sundays due to the doctor’s note she had submitted (R. 52, Defs.’
Resp. to Facts 1 28.) Weekend work is not considered a “norma ” work shift for the Clerk’s
Office and it may be outside of the hours 9:00 a.m. to 5:00 p.m. (R. 45, Pl.’s Resp, to Facts 1 34.)
Plaintiff had previously worked overtime on several occasions on Saturdays and Sundays
without incident (R. 52, Defs.’ Resp. to F acts 1 28; R. 46~1, Pl.’s Aff. 1 19.) Plaintiff told Gill
that there was nothing in her doctor’s note that prevented her from working on Saturdays or
Sundays, provided that the work was between 9:00 a.m. and 5 :00 p.m., but Gill disagreed with
that interpretation of the note. (R. 52, Defs.’ Resp. to Facts 1 29.) She told Plaintiff that Plaintiff

had to get a release from her doctor and the County doctor to work overtime on weekends. (Id.

 

3 The form signed by Dr. Mankowski states that Plaintiff could return to work on August 18, 2016.

(R. 40-14, Sept. 2016 Medical Form.) This date appears to be a scriveners’ error, because it was prior to
the date Dr. Mankowski examined Plaintiff and the date he signed the form. The parties do not elaborate
on this discrepancy in their filings

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 7 of 17 Page|D #:598

128.) Although Plaintiff was told that she could not work any overtime due to her medical note,
she occasionally had to work as late as 5:20 p.m. (Ia’. 1 30; R. 46-1, Pl.’s Aff. 1 20.) Plaintiff
claims that other clerks in the office were allowed to leave at exactly 5 :00 p.m., although
Defendants dispute this. (R. 52, Defs.’ Resp. to Facts 1 30.)

On October 12, 2016, Plaintiff filed a charge of discrimination with the federal Equal
Employment Opportunity Commission (“EEOC”) alleging disability discrimination and unlawful
retaliation (R. 40-7, EEOC Charge.) She claimed that Defendants violated her rights by
“unreasonably interfering with [her] ability to use the bathroom when it was medically
necessary,” improperly requesting medical documentation from her, forcing her off work while
she obtained an unnecessary medical release, and invading her privacy by discussing her medical
condition with the County doctor. (Id. at 5.)

ln Decernber 2016, Plaintiff was told by Gill to see the County doctor as soon as possible
to get a reevaluation because Dr. l\/iankowski’s release had “expired.” (R. 45, Pl.’s Resp. to Facts
1 32.) The parties are in agreement that Plaintiff was told this by Gill, but they dispute whether
Dr. Mankowski’s release had actually eXpired. In Defendants’ view, the “reevaluation” date
listed on the form signed by Dr. Mankowski was meant as an “expiration” on the release;
Plaintiff agrees that the form listed a reevaluation date of November 17, 2016, but she does not
view that as an “eXpiration” date, only a notation that she would be reevaluated (Id.; R. 46-1,
Pl.’s Aff 1 17.) Plaintiff saw her own doctor again on December 8, 2016, and obtained another
note stating that she could continue to work her regular schedule (R. 46-1, Pl.’s Aff. 1 18.)
Plaintiff attests that Meyers, the Director of the Bureau of Vital Statistics, told Plaintiff her note
was not sufficient and that she still had to see the County doctor. (Id.) Plaintiff attests that she

asked Meyers to put this requirement in writing, but l\/leyers refused. (Id.)

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 8 of 17 Page|D #:599

On January 31, 2017, Plaintiff was disciplined by her new supervisor, Morris Torres,
over an allegation that there was a $60.00 debit missing from her cash drawer. (Ia’. 1 31.)
Plaintiff could not recall the specifics of the debit because it had occurred several days earlicr;
Plaintiff claims that she was denied copies of the underlying documents so she could verify the
error, although Defendants dispute this. (Id.) A “lead worker” normally reviews a clerk’s cash
drawer with them at the end of the day; another employee had done this with Plaintiff on the date
of the alleged error, but this person was not disciplined for any wrongdoing in connection with
the missing debit. (Ia'. 1 32.) Plaintiff told Torres that she felt he was retaliating against her
because of her lawsuit by accusing her of the error. (Id. 1 33.) She claims that Torres “threatened
to inform the law department” if she mentioned the lawsuit again. (Id.) Defendants deny that
Torres made any such a threat (Id.) Plaintiff received a “verbal reprimand” as a result of this
incident which expired after one year and was removed from her personnel file after that time.
(R. 45, Pl.’s Resp. to Facts 1 38.)

ln luly 2017, another incident occurred between Plaintiff and Torres, but again the parties
offer differing accounts of what occurred (R. 52, Defs.’ Resp. to Facts 1 34.) Plaintiff claims
that Torres “deliberately walked directly into [her]” and “stomped on her foot.” (Id.) Defendants’
account is that Plaintiff and Torres were “coming from opposite directions” and simply “bumped
into each other.” (Id.) They agree that Plaintiff called the Chicago Police Department to report
this incident, and an ofhoer came and investigated (R. 45, Pl.’s Resp. to Facts 1 39.) Plaintiff
also complained to Gill about the incident and Gill investigated (Id.) Another employee, Lillian
Adams, told Gill that Plaintiff and Torres had accidentally bumped into each other. (Id.) Gill
spoke with a customer who corroborated Plaintiff’ s account, stating that Toires had “just turned

and stomped on [l’laintiff’s] foot.” (R. 52, Defs.’ Resp. to Facts 11 35-37.) Gill ultimately took

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 9 ot 17 Page|D #:600

no disciplinary action against Torres. (Id. 1 34.) Plaintiff claims that when she tried to speak with
Gill about the matter, Gill told her to “shut up and used profanity” toward her, although
Defendants deny this. (Ia’. 1 37.) Neither of the two incidents with Torres are mentioned in the
charge of discrimination Plaintiff filed with the EEOC. (R. 40-7, EEOC Charge; R. 45, Pl.’s
Resp. to Facts 1 40.)
PROCEDURAL HIST{)RY
In luly 2017, Plaintiff filed a complaint against Defendants alleging employment
discriminationl (R. l, Compl.) ln Count l, Plaintift` alleges disability discrimination in violation
of the ADA. (Ia’. 11 l-Zl ,) ln Count ll, Plaintiff alleges that Defendants unlawfully retaliated
against her in violation of the ADA and Title Vll based on her requests for accommodations, her
complaints of disability discrimination, and the charge she iled with the EEOC. (Id. 11 1-35.)
Ar`ter the close of discovery, Defendants moved for summary judgment on both claims. (R. 38,
Mot.) They argue that both claims fail for the same reason: Plaintiff has not established that she
suffered an adverse employment action. (R. 39, Defs.’ l\/lem. at 1-9.) Plaintiff disagrees, arguing
that the “series of actions” taken against her, when c‘viewed cumulatively,” establish an adverse
employment action. (R. 44, Pl.’s Resp. at 4.) Defendants argue in reply that the “series of
actions” described by Plaintiff do not establish an adverse action. (R. 51, Defs.’ Reply.)
LEGAL STANDARD
Federal Rule of Civil Procedure 56 provides that “[t]he court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and the
movant is entitled to judgment as a matter of law.” FED. R. Civ. P. 56(a). Summary judgment is
proper “if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 10 ot 17 Page|D #:601

moving party is entitled to a judgment as a matter of law.” Celorex Corp. v. Calren‘, 477 U.S.
317, 322 (1986) {citation omitted). “A genuine dispute as to any material fact exists if the
evidence is such that a reasonable jury could return a verdict for the nonmoving party.” Kvapil v.
Chippewa Cly., 752 F.3d 708, 712 (7th Cir. 2014) (citation and internal quotation marks
omitted). ln deciding whether a dispute exists, the Court must “construe all facts and reasonable
inferences in the light most favorable to the non-moving party.” Nai"l Am. Irzs, Co. v. Artisan &
Truckers Cas. Co., 796 F.3d 717, 723 (7th Cir. 2015) (citation omitted).

Under Rule 56, the movant has the initial burden of establishing that a trial is not
necessary Sterk v. Redbox Automated Retail, LLC, 770 F.3d 618, 627 (7th Cir. 2014). “That
burden may be discharged by showing . . . that there is an absence of evidence to support the
nonmoving party’s case.” Id. (citation and internal quotation marks omitted). If the movant
carries this burden, the nonmovant “must make a showing sufficient to establish the existence of
an element essential to that party’s case.” Id. (citation and internal quotation marks omitted). The
nonmovant “must go beyond the pleadings (e.g., produce affidavits, depositions, answers to
interrogatories, or admissions on Hle) to demonstrate that there is evidence upon which a jury
could properly proceed to find a verdict in [his] favor.” Id. (citation and internal quotation marks
omitted).

Although the non-moving party is entitled to the benefit of favorable inferences, this only
extends to “reasonable inferences, not every conceivable one.” sz`tz v. Proven Winners N. Am.,
LLC, 759 F.?)d 724, 730 (7th Cir. 2014). Additionally, not all factual disputes will preclude the
entry of summary judgment_only those that “could affect the outcome of the suit under

governing law.” Oui'law v. Newkz`rk, 259 F.3d 833, 837 (7th Cir. 2001) (citation omitted). In

10

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 11 ot 17 Page|D #:602

other words, “[i]rrelevant or unnecessary facts do not preclude summary judgment even when
they are in dispute.” Fenje v. Feld, 301 F. Supp. 2d 781, 788 (N.D. lll. 2003) (citation oinitted).

The Couit is not permitted to weigh conflicting evidence, assess the credibility of the
witnesses, or determine the ultimate truth of the matter, as these are functions of the jury.
Anderson v. Lfberly Lobby, Inc., 477 U.S. 242, 255 (1986); Omnicare, Inc. v. UnitedHealth Grp.,
Inc., 629 F.3d 697, 704~05 (7th Cir. 2011). Instead, the Couit’s sole function is “to determine
Whether there is a genuine issue for trial.” Tolan v. Corton, 134 S. Ct. 1861, 1866 (2014)
(quoting Anderson, 477 U.S. at 249).

ANALYSIS
I. Disability Discrimination

Plaintiff first claims that Defendants violated her rights under the ADA by discriminating
against her based on her disability. (R. 1, Cornpl. 11 1-21.) Defendants argue that summary
judgment is appropriate on this claim because Plaintiff did not suffer an adverse employment
action within the meaning of the ADA. (R. 39, Defs.’ l\/[em. at 2-9;)

'l`he ADA prohibits employers from discriminating against a “qualihed individua ”
because of a disability. 42 U.S.C. § l2ll2(a); Monroe v. Ind. Dep ’i‘ ofTransp., 871 F.3d 495,
503 (7th Cir. 2017). To avoid summary judgment, an ADA plaintiff “must demonstrate a general
issue of material fact as to whether she is disabled, whether she can perform the essential
functions of the position and whether she has suffered an adverse employment action because of
her disability.” Povey v. Cily ofJe]j“ersonville, Ind., 697 F.3d 619, 622 (7th Cir. 2012). For
purposes of the present motionJ Defendants do not dispute that Plaintiff is disabled or that she

can perform the essential functions of her job. (See R. 39, Defs.’ l\/lem. at 2.) Rather, the sole

ll

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 12 ot 17 Page|D #:603

issue raised by their motion is whether Plaintiff suffered an adverse employment action. (Id. at 2-
9.)

“An adverse employment action is some quantitative or qualitative change in the terms
or conditions of the plaintifi" s employment that is more than a mere subjective preference.”
Madlock v. WEC Energy Grp., Inc., 885 F.3d 465, 470 (7th Cir. 2018) (citation, internal
quotation marks, and alteration omitted).2f1 “Such changes can involve the plaintiff s current
wealth, his career prospects, or changes to work conditions that include humiliating, degrading,
unsafe, unhealthy, or otherwise significant negative alteration in the workplace.” Id. (citation and
alteration omitted). The Court should consider all the circumstances of a given case because an
adverse employment action may be “unique to a particular situation.” Alamo v. Bliss, 864 F.3d
541, 553 (7th Cir. 2017). “Adverse employment actions should not be defined so narrowly as to
give an employer a license to discriminate.” Lewz`s v. Cily ofChicago, 496 F.3d 645, 654 (7th
Cir. 2007) (eitation and internal quotation marks omitted). By the same token, “not everything
that makes an employee unhappy is an actionable adverse action.” Nichols v. S. Ill. Um`v.-
Edwardsville, 510 F.3d 772, 780 (7th Cir. 2007) (citation omitted). The adverse action
requirement is meant “to distinguish meritorious cases from trivial personnel actions brought by
irritable, chip~on-the-shoulder employees.” Lewis, 496 F.3d 645 at 653 (citation, internal
quotation marks, and alternations omitted).

There are many factual disputes in the record, but accepting Plaintiff’ s version as true
and drawing all reasonable inferences in her favor, the evidence shows that Plaintiff experienced
several troubling incidents related to her disability: she was prevented from using the bathroom

even though she had a medical need to do so, causing her to urinate on herself and suffer

 

4 Some of the discrimination cases cited herein were decided under Title Vll rather than the ADA, but the
two statutes are applied consistentlyl See 42 U.S.C. § 12117(a) (“The powers, remedies and procedures
set forth in [Title Vll] . . . shall be the powers, remedies, and procedures [the ADA] . . . provides.”).

12

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 13 ot 17 Page|D #:604

considerable distress and humiliation; she was told by a coworker to go see Gill, the HR director,
but when she complied Gill yelled and cursed at her for more than an hour, asking her why she
had complained to another agency about the bathroom incident; she was forced to undergo a
medical examination by the County health department even though she had already obtained a
medical release from her own doctor; she was told to “clock out” and return to see the County
doctor without explanation hours after a meeting in which her complaint about the bathroom
incident was discussed; she was forced to take sick leave to see her doctor even though she still
had a valid medical release', she was told her medical release did not permit her to work overtime
even though she had previously worked overtime on several occasions without incident; and a
coworker told her that Defendants planned to “di g up some dirt” on her and have her fired if she
did not drop her complaints5 (R. 52, Defs.’ Resp. to Facts 11 3-6J 15-17, 20-21, 28-30, 32; R. 45,
Pl.’s Resp. to Facts 1112-16, 33; R. 46-1, Pl.’s Aff. 111~22.)

Although it presents a close question, the Court finds that Plaintiff has presented enough

direct and circumstantial evidence to survive summary judgment on her disability claim. lt is true

 

5 As Defendants point out, the two incidents involving Torres are not contained in Plaintiff’ s EEOC
charge. (R. 39, Defs.’ Mein. at 7-8.) Generally, a plaintif “cannot bring claims in a lawsuit that were not
included in her EEOC charge.” Lavalais v. Vill. ofMelrose Park, 734 F.3d 629, 634 (7th Cir. 2013)
(citation omitted). However, “a plaintiff can still bring claims not included in the EEOC charge if they are
like or reasonably related to the allegations of the EEOC charge and growing out of such allegations.” Id.
(citation, internal quotation marks, and alterations omitted). “To be ‘like or reasonably related,’ the
relevant claim and the EEOC charge must, at minimum, describe the same conduct and implicate the
same individuals.” Id. (citation and internal quotation marks omitted). The Court cannot conclude that the
two incidents involving Torres are “like or reasonably related” to the incidents outlined in Plaintiff’s
EEOC charge. Torres is not mentioned at all in the EEOC charge, and none of the incidents Plaintiff
describes involve being unfairly disciplined for errors or being subjected to acts of physical violence. (R.
40-7, EEOC Charge.) Rather, they all pertain to the bathroom incident and/or Defendants’ requests for
additional medical documentation (Id.) Plaintiff argues that these incidents were all part of a “pattern” of
wrongful acts, (R. 44, Pl.’s Resp. at 12)J but the Seventh Circuit has expressly rejected this type of
argument See lanes v. Res-Care, Inc., 613 F.3d 665, 670 (7th Cir. 2010). “Any additional alleged act of
discrimination can always be fit in and become part of an overall general pattern of discrimination.” Id.
But such an argument, “if accepted, would eviscerate the general rule that each separate act of
discrimination must be set out in an EEOC charge before an action can be brought.” Id. Accordingly, the
Court has not considered the two incidents involving Torres in determining whether Plaintiff has
established an adverse employment action.

13

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 14 ot 17 Page|D #:605

that Plaintiff did not suffer a termination or demotion, the traditional types of adverse
employment actions, but the series of events she describes could be construed by a reasonable
jury as producing a materially adverse employment action. See Alamo, 864 F.3d at 553-54
(concluding that employer’s pattern of requesting medical notes and imposing “hurdles” on
employee related to medical condition without just cause could rise to the level of an adverse
employment action); Lewis, 496 F.3d at 654 (concluding that fact issues precluded summary
judgment on issue of whether lost overtime pay constituted an adverse employment action);
S!'ockett v. Muncie Ind. Transir Sy.s'., 221 F.3d 997, 1001 (7th Cir. 2000) (observing that
“conditions of employment that are designed to harass and humiliate employees . . . are
actionable adverse employment actions”); Jha v. Shulkin, No. l4 C 9041, 20l8 WL 1508528, at
°“6 (N.D. lll. l\/lar. 27, 2018) (“An adverse action can be a single action or event, such as a
discharge, or a series of lesser actions that, when considered together, create a discriminatorily
hostile or abusive environment.” (citation and internal quotation marks omitted)). Therefor‘e,
Defendants’ request for summary judgment on this claim is denied.
II. Retaliation

Plaintiff’ s remaining claim is that Defendants unlawfully retaliated against her in
violation of the ADA and "l`itle Vll based on her requests for accommodations, her complaints of
disability discrimination, and the charge she filed with the EEOC. (R. 1, Compl. 11 1-35.) To
prevail on a retaliation claim, Plaintiff must prove that (1) she engaged in a statutorily protected
activity; (2) she suffered an adverse action; and (3) there is a causal connection between the two.
Koly v. DuPage Counly, 900 F.3d 515, 519 (7th Cir. 2018). “Employers are forbidden from

retaliating against employees who raise [discriminationj claims regardless of whether the initial

14

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 15 ot 17 Page|D #:606

claims of discrimination are meritless.” Dicker'son v. Bd. ofTrs. omely. Coll. Disr. No. 522, 657
aaa 595, 602 mh Cir~, 2011).6

ln the present motion, Defendants do not dispute that Plaintiff engaged in protected
activity, nor do they raise any argument about causation (R. 39, Defs.’ Mem. at 8.) Again, their
sole argument is that Plaintiff’ s claim fails as a matter of law because she did not suffer an
adverse employment action. (Ici.)

For purposes of a retaliation claim, an action is materially adverse if it “might have
dissuaded a reasonable worker from making or supporting a charge of discrimination.”
Burlingron N. & Scmra Fe Ry. Co. v. Whl`l.‘e, 548 U.S. 53, 68 (2006) (citation and internal
quotation marks omitted). “What is considered adverse depends on the circumstances of each
case, but examples include termination of employment, a demotion evidenced by a decrease in
wage or salary, a less distinguished title, a material loss of benefits, [andl significantly
diminished material responsibilities.” Koty, 900 F.3d at 520 (citations and internal quotation
marks omitted). The “category of actions” that constitutes an adverse employment action for
purposes of a retaliation claim is c‘broader” than the type of actions that are needed to sustain a
discrimination claim. Freelcu`n v. Vill. oank Park, 888 F.3d 895, 901 (7th Cir. 2018). That is
because “the challenged adverse action need not be one that affects the terms and conditions of
employment,” as long as it is something that would dissuade a reasonable worker from engaging
in protected activity. Poullm‘d v. McDonald, 829 F.3d 844, 856 (7th Cir. 2016); See also
Bredemeier v. Wilkz'e, No. 15 C 7514, 2018 WL 3707803, at *9 (N.D. lll. Aug. 4, 2018)
(observing that the standard for an adverse employment action is “lower” for a retaliation claim

than for a claim of discrimination). Again, the Court must carefully consider all the

 

6 The Court notes that some of the cases cited herein were decided under Title VII or the Rehabilitation
Act, 29 U.S.C. § 794(d), rather than the ADA, but the and-retaliation provisions contained in these
statutes are c‘rnaterially identical.” See Twr`sdale v. Snow, 325 F.3d 950J 952 (7th Cir. 2003).

15

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 16 of 17 Page|D #:607

circumstances, because “context” is “crucial” in retaliation cases. See Benuzzi v. Bd. OfEa'uc, of
Cin ofChicago, 647 F.3d 652, 665 (7th Cir. 2011). When the evidence creates a close question
on whether an employee suffered a materially adverse employment action, the issue is “best
resolved by a jury.” Id.

Given that the threshold for establishing an adverse employment action is even broader in
the retaliation context, the Court concludes that Plaintiff has come forward with enough evidence
to survive summary judgment on her retaliation claim. A reasonable jury could conclude that
denying Plaintiff overtime opportunities, threatening to c‘dig up dirt” on her if she did not drop
her complaints, and forcing her to undergo unnecessary medical examinations by the County
doctor might dissuade a reasonable worker from making or pursuing a complaint about disability
discrimination See, e.g., Benuzzi, 647 F.3d at 665 (“A reasonable employee could be deterred
from filing a discrimination complaint . . . if doing so would be followed by the (highly
probable) possibility of discipline for activities he may have long forgotten[.]”); Lang v. Ill.

Dep ’r nfChildren & Family Servs., 361 F.3d 4l6, 420 (7th Cir. 2004) (finding evidence
sufficient to defeat summary judgment on retaliation claim Where plaintiff presented evidence
raising an inference that his employer was “setting him up to fail” after he filed a complaint of
discrimination); Place v. Abborr Labs., 2l5 F.Sd 803, 809 (7th Cir. 2000) (requiring an employee
to undergo a medical examination could constitute an adverse employment action where the
employer imposed the requirement on a discriminatory basis or the evidence suggests that the
employee “Was being singled out”); Smirh v. Hf. Dep ’t ofTral/zsp., No. 15 C 2061, 2018 WL
3753439, at *9 (N.D. lll. Aug. 8, 2018) (“[A]n employee reasonably would be dissuaded from
protesting discrimination if the punishment were denial of overtime pay.”). Therefore,

Defendants’ motion is denied as to this claim as Well.

16

 

Case: 1:17-cv-O5098 Document #: 55 Filed: 10/18/18 Page 17 of 17 Page|D #:608

CONCLUSION
For the foregoing reasons, Defendants’ motion for summary judgment (R. 38) is
DENIED. The parties are directed to reevaluate their settlement positions in light of this opinion
and to exhaust all efforts to settle this case. They shall appear for a status on October 31, 2018, at

9:45 a.m. to set a firm trial date for this lawsuit

ENTERED= W

Chief .Iudge Rubén Castillo
United States District Court

 

Dated: October 18, 2018

l7

 

